     Case 2:15-cv-01148-KJM-EFB Document 135 Filed 06/25/20 Page 1 of 3
1

2

3

4

5

6

7

8

9                                       UNITED STATES DISTRICT COURT
10                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12    ERIC ZACHARY ANDERSON,                             No. 2:15-cv-1148-KJM-EFB P
13                         Plaintiff,
14            v.                                         ORDER SETTING SETTLEMENT
                                                         CONFERENCE
15    TIM VIRGA, et al.,
16                         Defendants.
17

18           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

19   U.S.C. § 1983. The court has determined that this case will benefit from a settlement conference.

20   Therefore this case will be referred to Magistrate Judge Kendall J. Newman to conduct a

21   settlement on August 13, 2020 at 9:00 a.m. The settlement conference will be conducted by

22   remote means, to be determined at a later date and time. The court will issue the necessary

23   transportation order in due course.

24           In accordance with the above, IT IS HEREBY ORDERED that:

25           1. This case is set for a settlement conference before Magistrate Judge Kendall J.

26                 Newman on August 13, 2020 at 9:00 a.m. The settlement conference will be

27                 conducted by remote means, to be determined at a later date and time.

28   /////

                                                        1
     Case 2:15-cv-01148-KJM-EFB Document 135 Filed 06/25/20 Page 2 of 3
1

2            2. A representative with full and unlimited authority to negotiate and enter into a binding
3               settlement on the defendants’ behalf shall attend in person.1
4            3. Those in attendance must be prepared to discuss the claims, defenses and damages.
5               The failure of any counsel, party or authorized person subject to this order to appear in
6               person may result in the imposition of sanctions. In addition, the conference will not
7               proceed and will be reset to another date.
8            4. The parties are directed to exchange non-confidential settlement statements seven days
9               prior to the settlement conference. These statements shall simultaneously be delivered
10              to the court using the following email address: kjnorders@caed.uscourts.gov. Plaintiff
11              shall mail his non-confidential settlement statement Attn: Magistrate Judge Kendall J.
12              Newman, USDC CAED, 501 I Street, Suite 4-200, Sacramento, CA 95814 so that it
13              arrives at least seven (7) days prior to the settlement conference. The envelope shall
14              be marked “SETTLEMENT STATEMENT.” The date and time of the settlement
15              conference shall be prominently indicated on the settlement statement. If a party
16              desires to share additional confidential information with the court, they may do so
17              pursuant to the provisions of Local Rule 270(d) and (e).
18   /////
19
     1
      While the exercise of its authority is subject to abuse of discretion review, “the district court has
20   the authority to order parties, including the federal government, to participate in mandatory
     settlement conferences… .” United States v. United States District Court for the Northern
21   Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir. 2012) (“the district court has broad
22   authority to compel participation in mandatory settlement conference[s].”). The term “full
     authority to settle” means that the individuals attending the mediation conference must be
23   authorized to fully explore settlement options and to agree at that time to any settlement terms
     acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653
24   (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th
     Cir. 1993). The individual with full authority to settle must also have “unfettered discretion and
25   authority” to change the settlement position of the party, if appropriate. Pitman v. Brinker Int’l.,
26   Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l.,
     Inc., 2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a
27   person with full settlement authority is that the parties’ view of the case may be altered during the
     face to face conference. Pitman, 216 F.R.D. at 486. An authorization to settle for a limited dollar
28   amount or sum certain can be found not to comply with the requirement of full authority to settle.
     Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                         2
     Case 2:15-cv-01148-KJM-EFB Document 135 Filed 06/25/20 Page 3 of 3
1

2          5. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office
3             at California Medical Facility, via facsimile at (707) 469-6006.
4    DATED: June 24, 2020.
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
